     Case 2:20-cv-02117-GMN-DJA Document 22 Filed 04/21/21 Page 1 of 3




 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                  ***
 6    SAN FRANCISCO COMPREHENSIVE                          Case No. 2:20-cv-02117-GMN-DJA
      TOURS, LLC
 7
                             Plaintiff,
 8                                                         ORDER
          v.
 9    TRIPADVISOR, LLC, et al.,
10                           Defendants.
11

12          Presently before the Court is Defendants’ Motion to Stay Discovery (ECF No. 18), filed

13   on March 30, 2021. Plaintiff filed a Response (ECF No. 19) on April 13, 2021 along with a

14   Proposed Discovery Plan and Scheduling Order (ECF No. 20) on April 20, 2021. Defendants

15   filed a Reply (ECF No. 21) on April 20, 2021. The Court finds this matter properly resolved

16   without a hearing. See Local Rule 78-1.

17          Courts have broad discretionary power to control discovery. See, e.g., Little v. City of

18   Seattle, 863 F.2d 681, 685 (9th Cir.1988). In deciding whether to grant a stay of discovery, the

19   Court is guided by the objectives of Rule 1 to ensure a just, speedy, and inexpensive

20   determination of every action. See Kidneigh v. Tournament One Corp., 2013 WL 1855764, at *2

21   (D. Nev. May 1, 2013). “The Federal Rules of Civil Procedure do not provide for automatic or

22   blanket stays of discovery when a potentially dispositive motion is pending.” Tradebay, LLC v.

23   eBay, Inc., 278 F.R.D. 597, 600 (D. Nev. 2011). However, preliminary issues such as

24   jurisdiction, venue, or immunity are common situations that may justify a stay. See Twin City

25   Fire Ins. v. Employers of Wausau, 124 F.R.D. 653 (D. Nev. 1989); see also Kabo Tools Co. v.

26   Porauto Indus. Co., 2013 WL 5947138, at *1 (D. Nev. Oct. 31, 2013) (granting stay based on

27   alleged lack of personal jurisdiction); Ministerio Roca Solida v. U.S. Dep’t of Fish & Wildlife,

28   288 F.R.D. 500, 506 (D. Nev. 2013) (granting stay based in part on alleged lack of subject matter
     Case 2:20-cv-02117-GMN-DJA Document 22 Filed 04/21/21 Page 2 of 3




 1   jurisdiction). Further, motions to stay discovery pending resolution of a dispositive motion may

 2   be granted when: (1) the pending motion is potentially dispositive; (2) the potentially dispositive

 3   motion can be decided without additional discovery; and (3) the Court has taken a “preliminary

 4   peek” at the merits of the potentially dispositive motion to evaluate the likelihood of dismissal.

 5   See Kor Media Group, LLC v. Green, 294 F.R.D. 579, 581 (D. Nev. 2013).

 6          A party seeking to stay discovery pending resolution of a potentially dispositive motion

 7   bears the heavy burden of establishing that discovery should be stayed. See, e.g., Turner

 8   Broadcasting System, Inc. v. Tracinda Corp., 175 F.R.D. 554, 556 (D. Nev. 1997) (noting that a

 9   stay of discovery may be appropriate where the complaint was “utterly frivolous, or filed merely

10   for settlement value.”); Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir. 1975). When

11   deciding whether to issue a stay, a court must take a “preliminary peek” at the merits of the

12   dispositive motion pending in the case. Tradebay, 278 F.R.D. at 602-603. In doing so, a court

13   must consider whether the pending motion is potentially dispositive of the entire case, and

14   whether that motion can be decided without additional discovery. Id. This “preliminary peek” is

15   not intended to prejudge the outcome, but to evaluate the propriety of a stay of discovery “with

16   the goal of accomplishing the objectives of Rule 1.” Id. (citation omitted). That discovery may

17   involve inconvenience and expense is not sufficient, standing alone, to support a stay of

18   discovery. Turner Broadcasting, 175 F.R.D. at 556. An overly lenient standard for granting

19   requests to stay would result in unnecessary delay in many cases.

20          After taking a preliminary peek at the pending Motion to Dismiss (ECF No. 15) and the

21   Response (ECF No. 16) and Reply (ECF No. 17), the Court finds that Defendants have carried

22   their heavy burden of establishing that discovery should be stayed. The issues before the Court in

23   the pending motion to dismiss do not require further discovery and are dispositive of the entire

24   case. Additionally, discovery is expensive and resolving issues of jurisdiction at the earliest

25   possible stage of litigation is important. The Court is not convinced that Plaintiff will survive

26   Defendants’ challenge, but notes, of course, that its view “may be very different than how the

27   assigned district judge will see the . . . picture.” AMC Fabrication, Inc. v. KRD Trucking W., Inc.,

28


                                                 Page 2 of 3
     Case 2:20-cv-02117-GMN-DJA Document 22 Filed 04/21/21 Page 3 of 3




 1   2012 WL 4846152, *4 (D. Nev. Oct. 10, 2012). As such, the Court finds this is a case where a

 2   temporary stay of discovery will further the goal of judicial economy.

 3          IT IS THEREFORE ORDERED that Defendants’ Motion to Stay Discovery (ECF No.

 4   18) is granted.

 5          IT IS FURTHER ORDERED that in the event that the motion to dismiss is not granted in

 6   full, the parties shall file a stipulated proposed discovery plan and scheduling order no later than

 7   14 days after a decision on the pending motion to dismiss (ECF No. 15) is issued by the court.

 8          IT IS FURTHER ORDERED that in light of the stay of discovery, Plaintiff’s Proposed

 9   Discovery Plan and Scheduling Order (ECF No. 20) is denied.

10

11          DATED: April 21, 2021.

12

13                                                         DANIEL J. ALBREGTS
                                                           UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                  Page 3 of 3
